        Case 4:11-cv-01913-MWB Document 359 Filed 10/16/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY TYGER and SHAWN
WADSWORTH, on behalf of
                                           Case No. 4:11-cv-01913
themselves
and those similarly situated,              (Judge Matthew W. Brann)
              Plaintiffs,

v.

PRECISION DRILLING CORP.,
PRECISION DRILLING OILFIELD
SERVICES, INC., PRECISION
DRILLING COMPANY, L.P., and
JOHN DOES 1-10,

Defendants.



     JOINT MOTION FOR APPROVAL OF FLSA COLLECTIVE ACTION
                         SETTLEMENT

       For the reasons set forth in the attached Memorandum of Law in Support of

this Motion, Named Plaintiffs Rodney Tyger and Shawn Wadsworth, on their own

behalf and behalf of all Opt-In Plaintiffs (hereinafter “Plaintiffs”) and Defendants

Precision Drilling Corp., Precision Drilling Oilfield Services, Inc., and Precision

Drilling Company, L.P. (hereinafter “Defendants”), jointly request that this Court

enter an Order:

       1.     Granting Approval of the Partial FLSA Settlement Agreement
        Case 4:11-cv-01913-MWB Document 359 Filed 10/16/19 Page 2 of 3




(“Settlement”), attached as Exhibit 1-A to the Declaration of Justin L. Swidler,

Esquire, filed in connection with the Memorandum of Law in support of this

Motion;

        2.    Ordering Defendant to wire the Gross Settlement Amount of $410,000

(the “Gross Settlement Fund”) to the qualified settlement fund administrator

(“Claims Administrator”) within fifteen (15) calendar days following the Court’s

entry of an order approving the Settlement, pursuant to paragraph 4(b) of the

Settlement;

        3.    Awarding service payments of $1,500 each for Named Plaintiffs

Rodney Tyger and Shawn Wadsworth, as payment for services performed for the

class, pursuant to paragraph 4(a) of the Settlement, to be paid from the Gross

Settlement Fund;

        4.    Awarding service payments of $150 each of the non-Named Plaintiffs

who were deposed by Defendants, as payment for services performed for the class,

pursuant to paragraph 4(a) of the Settlement, to be paid from the Gross Settlement

Fund;

        5.    Granting Class Counsel’s request for reimbursement for half of their

reasonable litigation costs, $55,256, to be paid from the Gross Settlement Fund;

        6.    Granting Class Counsel 1/3 of the Gross Settlement Fund as

reasonable fees for the services performed in connection with the Settlement, to be
       Case 4:11-cv-01913-MWB Document 359 Filed 10/16/19 Page 3 of 3




paid from the Gross Settlement Fund.

      7.    Granting the Claims Administrator its reasonable fees and costs

incurred in administering the Settlement, pursuant to paragraph 4(a) of the

Settlement, to be paid from the Gross Settlement Fund;

      8.    Ordering the Claims Administrator to distribute the Settlement to all

class members consistent with the Settlement; and

      9.    Dismissing with prejudice Plaintiffs’ claims in this lawsuit alleging

that Defendants failed to pay for time spent by collective action members in post-

shift changeover meetings.



                                                    Respectfully submitted,

                                                    /s Justin L. Swidler
                                                    Justin L. Swidler, Esq.
                                                    SWARTZ SWIDLER, LLC
                                                    1101 Kings Hwy. N., Ste 402
                                                    Cherry Hill, NJ 08034
                                                    Phone: (856) 685-7420
                                                    Fax: (856) 685-7417
                                                    Email:         jswidler@swartz-
                                                    legal.com
Dated: October 15, 2019
